Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 1 of 18 Page ID #:1




 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3
     Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St. Suite 780,
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6   Fax: 866-633-0228
 7   tfriedman@toddflaw.com
     abacon@toddflaw.com
 8   mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
     Attorneys for Plaintiff, and all others similarly situated
10

11                    IN THE UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     ROBERT WILSON, individually,               Case No.
14   and on behalf of all others similarly
     situated,                                  CLASS ACTION COMPLAINT
15
                  Plaintiff,                    (1) Violation of the California False
16                                                  Advertising Act (Cal. Business &
           vs.                                      Professions Code §§ 17500 et seq.)
17                                                  and
     TRINITY AUTOMOTIVE LENDER                  (2) Violation of Unfair Competition
18   NETWORK,                                       Law (Cal. Business & Professions
                                                    Code §§ 17200 et seq.)
19                Defendant.
20                                              Jury Trial Demanded
21

22

23

24

25

26

27

28


                                       CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 2 of 18 Page ID #:2




 1         Plaintiff ROBERT WILSON (“Plaintiff”), individually and on behalf of all
 2   other members of the public similarly situated, allege as follows:
 3                             NATURE OF THE ACTION
 4         1.     Plaintiff brings this class action Complaint against Defendant
 5   TRINITY AUTOMOTIVE LENDER NETWORK (hereinafter “Defendant”) to
 6   stop Defendant’s practice of falsely advertising its refinancing services and to
 7   obtain redress for a California class of consumers (“Class Members”) who
 8   changed position, within the applicable statute of limitations period, as a result of
 9   Defendant’s false and misleading advertisements.
10         2.     Defendant is a corporation with principal place of business in Orange,
11   CA and state of incorporation in California and is engaged in the automotive
12   refinancing industry.
13         3.     Defendant represents that it’s refinancing offers will include certain
14   promised benefits, which it does not actually provide. Specifically, Defendant
15   represents to its consumers if customers utilize their refinancing services,
16   Defendant would pay $1,000.00 cash back, as well as a 60 day grace period of no
17   payments. Defendant misrepresented and falsely advertised to Plaintiff and others
18   similarly situated consumers these refinancing services, claiming that they came
19   with advertised benefits which it did not intend on ever providing (hereinafter
20   “Class Products”).
21         4.     Plaintiff and others refinanced with Defendant over other refinancing
22   providers due to the offers of $1,000.00 cash back as well as a 60 period of no
23   payments.
24         5.     Defendant’s misrepresentations to Plaintiff and others similarly
25   situated caused them to refinance their loans with the Defendant, which Plaintiff
26   and others similarly situated would not have purchased or attempted to purchase
27   absent these misrepresentations by Defendant and its employees. In so doing,
28


                                              Page 1
                                CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 3 of 18 Page ID #:3




 1   Defendant has violated California consumer protection statutes, including the
 2   Unfair Competition Law, False Advertising Law, and the Consumer Legal
 3   Remedies Act.
 4       NATURE OF THE CASE & COMMON ALLEGATIONS OF FACT
 5         6.    Consumers choose to refinance their vehicle loans with the Defendant
 6   based on the specific offers of $1,000.00 cash back and 60 days of no payments
 7   offered by the Defendant.
 8         7.    Consumers rely on the representations and advertisements of the
 9   lender, in order to choose which lender to refinance with. Price and features are
10   important and material to consumers at the time they sign up for services
11   refinancing with particular providers, as consumers are sensitive to the cost of
12   refinancing, compared to what they could obtain in offers from a competitor
13   refinance company.
14         8.    Defendant is engaged in the refinancing of vehicle loans but
15   informing consumers that they did not “qualify” for offers advertised, which did
16   not state they were dependant on approval. These offers include cash back offers
17   of $1,000.00, and a promise of no payments for 60 days.
18         9.    Defendant profits from refinancing consumer auto loans. Without the
19   offer of cash back and no payments for sixty days, many of the consumers would
20   not have chosen Defendant’s refinancing services, or would have chosen to
21   purchase refinancing services from a competitor.
22         10.   In the case of Plaintiff, the Defendant refused to honor the $1,000.00
23   cash back that was advertised, and required Plaintiff to make payments
24   immediately despite the promise of 60 days without payments.
25         11.   Defendant conceals the fact that it will not abide by the offers it
26   advertised, in order to deceive consumers signing up for refinancing with
27   Defendant. Once Defendant reveals it will not abide by the offers it advertised,
28


                                            Page 2
                                 CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 4 of 18 Page ID #:4




 1   Plaintiff and similarly situated consumers have already signed refinancing
 2   agreements with the Defendant.
 3         12.    Defendant makes written and oral representations of false offers that
 4   will not be honored after the consumer signs up for service.
 5         13.    The aforementioned written and oral representations are objectively
 6   false, and constitute false advertising under Cal. Bus. & Prof. Code §§ 17500 et.
 7   seq. an unlawful, unfair, or deceptive business practices under Cal. Bus. & Prof.
 8   Code §§ 17200 et. seq., and further constitute a violation of Cal. Civ. Code §§
 9   1750 et. seq.
10         14.    Defendant’s violations of the law include, but not limited to, the false
11   advertising, marketing, representations, and sale of the falsely advertised Class
12   Products to consumers in California.
13         15.    On behalf of the class, Plaintiff seeks an injunction requiring
14   Defendant to cease advertising and selling the refinancing services (ie the “Class
15   Products”) in a manner that is deceptive, to disclose all hidden fees in a
16   conspicuous manner at or prior to the point of sale, and an award of damages to
17   the Class Members, together with costs and reasonable attorneys’ fees.
18                            JURISDICTION AND VENUE
19         16.    This class action is brought pursuant to Federal Rule of Civil
20   Procedure 23. All claims in this matter arise exclusively under California law.
21         17.    This matter is properly venued in the United States District Court for
22   the Central District of California, in that Plaintiff purchased the refinancing
23   services from Defendant, whose address is represented publicly to be in Orange
24   County, and Defendant provided the services to Plaintiff in that location. Plaintiff
25   resides in California and Defendant does business, inter alia, in the Central District
26   of California.
27         18.    The Class Action Fairness Act of 2005, Pub. L. 109-2, 119 Stat. 4
28


                                              Page 3
                                 CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 5 of 18 Page ID #:5




 1   (Feb. 18, 2005), by virtue of 28 U.S.C. §1332(d)(2), explicitly provides for the
 2   original jurisdiction of federal courts in any class action in which at least 100
 3   members are in the proposed plaintiff class, any member of the plaintiff class is a
 4   citizen of a State different from the State of citizenship of any defendant, and the
 5   matter in controversy exceeds the sum of $5,000,000.00, exclusive of interests and
 6   costs.
 7            19.   In the case at bar, there are at least 100 members in the proposed
 8   Class. However, Plaintiff is unaware of the aggregate total claims of the proposed
 9   Class. Thus, at this stage, it is unknown whether the claims of California class
10   members are in excess of $5,000,000.00 in the aggregate, exclusive of interests
11   and costs.
12                                      THE PARTIES
13            20.   Plaintiff Robert Wilson is a citizen and resident of the State of
14   California, County of Sonoma.
15            21.   Defendant Trinity Automotive Lender Network is a corporation
16   company with its principle place of business located and headquartered in Orange,
17   California. Defendant’s State of Incorporation is in California.
18            22.   Plaintiff is informed and believes, and thereon alleges, that each and
19   all of the acts and omissions alleged herein were performed by, or is attributable
20   to, Defendant and/or its employees, agents, and/or third parties acting on its behalf,
21   each acting as the agent for the other, with legal authority to act on the other’s
22   behalf. The acts of any and all of Defendant’s employees, agents, and/or third
23   parties acting on its behalf, were in accordance with, and represent, the official
24   policy of Defendant.
25            23.   Plaintiff is informed and believes, and thereon alleges, that said
26   Defendant is in some manner intentionally, negligently, or otherwise responsible
27   for the acts, omissions, occurrences, and transactions of each and all its employees,
28


                                               Page 4
                                  CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 6 of 18 Page ID #:6




 1   agents, and/or third parties acting on its behalf, in proximately causing the
 2   damages herein alleged.
 3         24.    At all relevant times, Defendant ratified each and every act or
 4   omission complained of herein. At all relevant times, Defendant, aided and
 5   abetted the acts and omissions as alleged herein
 6                                PLAINTIFF’S FACTS
 7         25.    In or around May 2020, Plaintiff purchased Defendant’s refinancing
 8   services.   Defendant represented to Plaintiff that if Plaintiff refinanced his
 9   automobile loan with Defendant, he would get $1000.00 cash back, and 60 day
10   grace period in which he would not have to make any payments.
11         26.    Plaintiff agreed to refinance with the Defendant, and signed the
12   requisite paperwork to do so.
13         27.    The following month, Plaintiff’s car lender had not yet been paid off
14   by the Defendant. When Plaintiff inquired into the refinance status, Defendant
15   stated that Covid-19 pandemic had slowed its operations and that Plaintiff needed
16   to continue to make payments, despite it’s 60 day grace period promise of no
17   payments. Plaintiff was also informed that he would not be receiving the $1,000.00
18   cash back that was promised and advertised to Plaintiff.
19         28.    In reliance on Defendant’s representations, Plaintiff signed a contract
20   with Defendant. Incredibly, Frontier never applied any cash back to Plaintiff’s
21   account, and refused their 60 day grace period without payments, despite their
22   representations.
23         29.    As a result of Defendant’s fraudulent practices, described herein,
24   Plaintiff has suffered emotional distress, wasted time, and anxiety.
25         30.    Plaintiff alleges on information and belief that Defendant advertises
26   cash back and payment-free grace periods to customers in order to sign them up
27   for refinancing services, and then once the consumers sign contracts with the
28


                                             Page 5
                                CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 7 of 18 Page ID #:7




 1   Defendant, refuse to honor the advertised offers. Plaintiff asserts that this practice
 2   constitutes a fraudulent omission of a material fact relating to the cost of services,
 3   that would be important to a reasonable consumer to know at the time they sign
 4   up for services with Defendant.
 5         31.    Plaintiff alleges on information and belief that it is Defendant’s policy
 6   and practice to represent to consumers, including Plaintiff, that they will be given
 7   certain benefits, including cash-back and payment free grace periods, which it
 8   does not intend on honoring after the consumer is signed up for refinancing
 9   services. Plaintiff asserts that this practice constitutes a fraudulent affirmative
10   representation of a material fact relating to the cost of service, which would be
11   important to a reasonable consumer to know at the time they sign up for services
12   with Defendant.
13
           32.    Plaintiff alleges on information and belief that Defendant’s policy and
14
     practice is to materially misrepresent the benefits of its services, through said
15
     fraudulent omissions and misrepresentations, to induce consumers to reasonably
16
     rely on the offers and advertisements, in order to induce their purchase of
17
     refinancing services from Defendant over law abiding competitors.
18
           33.    Defendant has a duty to disclose the true cost and fees associated with
19
     their refinancing services to consumers, prior to the time that they agree to
20
     purchase services from Defendant. Defendant has a duty to disclose these material
21
     terms, because such terms would be highly important to a reasonable consumer,
22
     because a failure to disclose such terms would have the effect of drastically and
23
     unexpectedly elevating the price of Defendant’s services for consumers, and
24
     because Defendant binds consumers to contracts of terms, thereby preventing
25
     consumers from easily getting out of their obligations with Defendant.
26

27         34.    Upon learning that Plaintiff would not be receiving the promised

28   cash-back or grace period, Plaintiff felt ripped off and cheated by Defendant.

                                              Page 6
                                 CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 8 of 18 Page ID #:8




 1         35.    Such sales tactics rely on falsities and have a tendency to mislead and
 2   deceive a reasonable consumer.
 3         36.    Defendant expressly represented to Plaintiff, through written
 4   statements, the price of its products and services.
 5         37.    Plaintiff alleges that such representations were part of a common
 6   scheme to mislead consumers and incentivize them to purchase refinancing
 7   services.
 8         38.    In purchasing the Class Products, Plaintiff relied upon Defendant’s
 9   representations.
10         39.    Such representations were clearly false because Defendant refused to
11   honor it’s advertised promotions.
12         40.    Plaintiff would not have purchased the products and services if she
13   knew that the above-referenced statements made by Defendant were false.
14         41.    Had Defendant properly marketed, advertised, and represented the
15   Class Products, Plaintiff would not have purchased the products and services.
16         42.    Plaintiff agreed to give his money, attention and time to Defendant
17   because of the benefits and offers that were advertised. Defendant benefited from
18   falsely advertising the benefits of the service. Defendant benefited on the loss to
19   Plaintiff and provided nothing of benefit to Plaintiff in exchange.
20         43.    Had Defendant properly marketed, advertised, and represented the
21   Class Products, no reasonable consumer who purchased or attempted to purchase
22   the refinancing services would have believed that it was the price it actually way.
23         44.    On information and belief, thousands of consumers have issued
24   complaints online about similar experiences with Defendant. It is this practice that
25   Plaintiff seeks to put an end to, and recover compensation for class members.
26         45.    Defendant’s conduct is inherently deceptive and misleads the least-
27   sophisticated consumer, as it is it is plausible that an unsophisticated consumer
28


                                              Page 7
                                CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 9 of 18 Page ID #:9




 1   would believe that they would obtain the advertised benefits and promotions, and
 2   other related charges, even Defendant never intended to follow through on it’s
 3   advertised promises.
 4         46.    Defendant’s acts and omissions were intentional, and resulted from
 5   Defendant’s desire to mislead debtors and consumers into making payments on
 6   debts that are not owed.
 7                          CLASS ACTION ALLEGATIONS
 8         47.    Plaintiff brings this action, on behalf of herself and all others similarly
 9   situated, and thus, seeks class certification under Federal Rule of Civil Procedure
10   23.
11         48.    The class Plaintiff seeks to represent (the “Class”) is defined as
12   follows:
13                All consumers, who, between the applicable statute of
                  limitations and the present, purchased or attempted to
14                purchase one or more Class Products in the State of
                  California, and whose refinancing offers included
15                $1,000.00 cash back and 60-day no payment grace
                  period.
16

17         49.    As used herein, the term “Class Members” shall mean and refer to the
18   members of the Class described above.
19         50.    Excluded from the Class is Defendant, its affiliates, employees,
20   agents, and attorneys, and the Court.
21         51.    Plaintiff reserves the right to amend the Class, and to add additional
22   subclasses, if discovery and further investigation reveals such action is warranted.
23         52.    Upon information and belief, the proposed class is composed of
24   thousands of persons. The members of the class are so numerous that joinder of
25   all members would be unfeasible and impractical.
26         53.    No violations alleged in this complaint are contingent on any
27   individualized interaction of any kind between Class members and Defendant.
28


                                               Page 8
                                 CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 10 of 18 Page ID #:10




  1            54.   Rather, all claims in this matter arise from the identical, false,
  2   affirmative representations of the services, when in fact, such representations were
  3   false.
  4            55.   There are common questions of law and fact as to the Class Members
  5   that predominate over questions affecting only individual members, including but
  6   not limited to:
  7                  (a)   Whether Defendant engaged in unlawful, unfair, or deceptive
  8                        business practices in selling Class Products to Plaintiff and
  9                        other Class Members;
 10                  (b)   Whether Defendant made misrepresentations with respect to
 11                        the Class Products sold to consumers;
 12                  (c)   Whether Defendant profited from the sale of the wrongly
 13                        advertised refinancing services;
 14                  (d)   Whether Defendant violated California Bus. & Prof. Code §
 15                        17200, et seq., California Bus. & Prof. Code § 17500, et seq.,
 16                        and Cal. Civ. C. §1750 et seq.;
 17                  (e)   Whether Plaintiff and Class Members are entitled to equitable
 18                        and/or injunctive relief;
 19                  (f)   Whether Defendant’s unlawful, unfair, and/or deceptive
 20                        practices harmed Plaintiff and Class Members; and
 21                  (g)   The method of calculation and extent of damages for Plaintiff
 22                        and Class Members.
 23            56.   Plaintiff is a member of the Class she seeks to represent
 24            57.   The claims of Plaintiff are not only typical of all Class members, they
 25   are identical.
 26            58.   All claims of Plaintiff and the Class are based on the exact same legal
 27   theories.
 28


                                                Page 9
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 11 of 18 Page ID #:11




  1         59.    Plaintiff has no interest antagonistic to, or in conflict with, the Class.
  2         60.    Plaintiff is qualified to, and will, fairly and adequately protect the
  3   interests of each Class Member, because Plaintiff bought Class Products from
  4   Defendant during the Class Period.           Defendant’s unlawful, unfair and/or
  5   fraudulent actions concerns the same business practices described herein
  6   irrespective of where they occurred or were experienced. Plaintiff’s claims are
  7   typical of all Class Members as demonstrated herein.
  8         61.    Plaintiff will thoroughly and adequately protect the interests of the
  9   Class, having retained qualified and competent legal counsel to represent herself
 10   and the Class.
 11         62.    Common questions will predominate, and there will be no unusual
 12   manageability issues.
 13                              FIRST CAUSE OF ACTION
 14                    Violation of the California False Advertising Act
 15                         (Cal. Bus. & Prof. Code §§ 17500 et seq.)
 16         63.    Plaintiff incorporates by reference each allegation set forth above.
 17         64.    Pursuant to California Business and Professions Code section 17500,
 18   et seq., it is unlawful to engage in advertising “which is untrue or misleading, and
 19   which is known, or which by the exercise of reasonable care should be known, to
 20   be untrue or misleading . . . [or] to so make or disseminate or cause to be so made
 21   or disseminated any such statement as part of a plan or scheme with the intent not
 22   to sell that personal property or those services, professional or otherwise, so
 23   advertised at the price stated therein, or as so advertised.”
 24         65.    California Business and Professions Code section 17500, et seq.’s
 25   prohibition against false advertising extends to the use of false or misleading
 26   written statements.
 27         66.    Defendant misled consumers by making misrepresentations and
 28


                                               Page 10
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 12 of 18 Page ID #:12




  1   untrue statements about the Class Products, namely, Defendant made false
  2   representations to Plaintiff and other putative class members in order to solicit
  3   their consumer transactions.
  4         67.    Defendant knew that its representations and omissions were untrue
  5   and misleading, and deliberately made the aforementioned representations and
  6   omissions in order to deceive reasonable consumers like Plaintiff and other Class
  7   Members.
  8         68.    As a direct and proximate result of Defendant’s misleading and false
  9   advertising, Plaintiff and the other Class Members have suffered injury in fact and
 10   have lost money or property, time, and attention. Plaintiff reasonably relied upon
 11   Defendant’s representations regarding the Class Products. In reasonable reliance
 12   on Defendant’s false advertisements, Plaintiff and other Class Members purchased
 13   the Class Products. In turn Plaintiff and other Class Members ended up without
 14   the promised benefits and promotions, and therefore Plaintiff and other Class
 15   Members have suffered injury in fact.
 16         69.    Plaintiff alleges that these false and misleading representations made
 17   by Defendant constitute a “scheme with the intent not to sell that personal property
 18   or those services, professional or otherwise, so advertised at the price stated
 19   therein, or as so advertised.”
 20         70.    Defendant advertised to Plaintiff and other putative class members,
 21   through written representations and omissions made by Defendant and its
 22   employees, that the Class Products would be of a particular price.
 23         71.    Thus, Defendant knowingly sold Class Products to Plaintiff and other
 24   putative class members.
 25         72.    The misleading and false advertising described herein presents a
 26   continuing threat to Plaintiff and the Class Members in that Defendant persists and
 27   continues to engage in these practices, and will not cease doing so unless and until
 28


                                              Page 11
                                  CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 13 of 18 Page ID #:13




  1   forced to do so by this Court. Defendant’s conduct will continue to cause
  2   irreparable injury to consumers unless enjoined or restrained. Plaintiff is entitled
  3   to preliminary and permanent injunctive relief ordering Defendant to cease its
  4   false advertising, as well as disgorgement and restitution to Plaintiff and all Class
  5   Members Defendant’s revenues associated with their false advertising, or such
  6   portion of those revenues as the Court may find equitable.
  7                            SECOND CAUSE OF ACTION
  8                      Violation of Unfair Business Practices Act
  9                       (Cal. Bus. & Prof. Code §§ 17200 et seq.)
 10         73.    Plaintiff incorporates by reference each allegation set forth above.
 11         74.    Actions for relief under the unfair competition law may be based on
 12   any business act or practice that is within the broad definition of the UCL. Such
 13   violations of the UCL occur as a result of unlawful, unfair or fraudulent business
 14   acts and practices.    A plaintiff is required to provide evidence of a causal
 15   connection between a defendants' business practices and the alleged harm--that is,
 16   evidence that the defendants' conduct caused or was likely to cause substantial
 17   injury. It is insufficient for a plaintiff to show merely that the Defendant’s conduct
 18   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
 19   definition of unfair competition covers any single act of misconduct, as well as
 20   ongoing misconduct.
 21                                        UNFAIR
 22         75.    California Business & Professions Code § 17200 prohibits any
 23   “unfair . . . business act or practice.”            Defendant’s acts, omissions,
 24   misrepresentations, and practices as alleged herein also constitute “unfair”
 25   business acts and practices within the meaning of the UCL in that its conduct is
 26   substantially injurious to consumers, offends public policy, and is immoral,
 27   unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs
 28


                                               Page 12
                                  CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 14 of 18 Page ID #:14




  1   any alleged benefits attributable to such conduct. There were reasonably available
  2   alternatives to further Defendant’s legitimate business interests, other than the
  3   conduct described herein. Plaintiff reserves the right to allege further conduct
  4   which constitutes other unfair business acts or practices. Such conduct is ongoing
  5   and continues to this date.
  6         76.    In order to satisfy the “unfair” prong of the UCL, a consumer must
  7   show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
  8   benefits to consumers or competition; and, (3) is not one that consumers
  9   themselves could reasonably have avoided.
 10         77.    Here, Defendant’s conduct has caused and continues to cause
 11   substantial injury to Plaintiff and members of the Class. Plaintiff and members of
 12   the Class have suffered injury in fact due to Defendant’s decision to sell them
 13   falsely described Class Products.       Thus, Defendant’s conduct has caused
 14   substantial injury to Plaintiff and the members of the Class.
 15         78.    Moreover, Defendant’s conduct as alleged herein solely benefits
 16   Defendant while providing no benefit of any kind to any consumer.              Such
 17   deception utilized by Defendant convinced Plaintiff and members of the Class that
 18   the Class Products were a certain price, in order to induce them to spend money
 19   on said Class Products. In fact, knowing that Class Products did not come with
 20   the promised benefits, Defendant unfairly profited from their sale. Thus, the injury
 21   suffered by Plaintiff and the members of the Class is not outweighed by any
 22   countervailing benefits to consumers.
 23         79.    Finally, the injury suffered by Plaintiff and members of the Class is
 24   not an injury that these consumers could reasonably have avoided.              After
 25   Defendant falsely represented the Class Products, Plaintiff and class members
 26   suffered injury in fact due to Defendant’s sale of Class Products to them.
 27   Defendant failed to take reasonable steps to inform Plaintiff and class members
 28


                                              Page 13
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 15 of 18 Page ID #:15




  1   that the Class Products were not advertised at the price that would actually be
  2   charged to consumers.      As such, Defendant took advantage of Defendant’s
  3   position of perceived power in order to deceive Plaintiff and the Class members
  4   to refinance with the Defendant, despite them not coming with the advertised
  5   promotions and benefits. Therefore, the injury suffered by Plaintiff and members
  6   of the Class is not an injury which these consumers could reasonably have avoided.
  7         80.    Thus, Defendant’s conduct has violated the “unfair” prong of
  8   California Business & Professions Code § 17200.
  9                                    FRAUDULENT
 10         81.    California Business & Professions Code § 17200 prohibits any
 11   “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
 12   prong of the UCL, a consumer must allege that the fraudulent business practice
 13   was likely to deceive members of the public.
 14         82.    The test for “fraud” as contemplated by California Business and
 15   Professions Code § 17200 is whether the public is likely to be deceived. Unlike
 16   common law fraud, a § 17200 violation can be established even if no one was
 17   actually deceived, relied upon the fraudulent practice, or sustained any damage.
 18         83.    Here, not only were Plaintiff and the Class members likely to be
 19   deceived, but these consumers were actually deceived by Defendant.             Such
 20   deception is evidenced by the fact that Plaintiff agreed to purchase Class Products
 21   under the basic assumption that they came with promised benefits and promotions,
 22   when in fact they did not.      Plaintiff’s reliance upon Defendant’s deceptive
 23   statements is reasonable due to the unequal bargaining powers of Defendant and
 24   Plaintiff. For the same reason, it is likely that Defendant’s fraudulent business
 25   practice would deceive other members of the public.
 26         84.    As explained above, Defendant deceived Plaintiff and other Class
 27   Members by representing the Class Products as being a certain price when in
 28


                                              Page 14
                                 CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 16 of 18 Page ID #:16




  1   reality they were a significantly higher price, and thus falsely represented the Class
  2   Products.
  3          85.   Thus, Defendant’s conduct has violated the “fraudulent” prong of
  4   California Business & Professions Code § 17200.
  5                                       UNLAWFUL
  6          86.   California Business and Professions Code Section 17200, et seq.
  7   prohibits “any unlawful…business act or practice.”
  8          87.   As explained above, Defendant deceived Plaintiff and other Class
  9   Members by representing the Class Products as coming with promised benefits
 10   and promotions that they did not.
 11          88.   Defendant used false advertising, marketing, and misrepresentations
 12   to induce Plaintiff and Class Members to purchase the Class Products, in violation
 13   of California Business and Professions Code Section 17500, et seq.               Had
 14   Defendant not falsely advertised, marketed or misrepresented the Class Products,
 15   Plaintiff and Class Members would not have purchased the Class Products.
 16   Defendant’s conduct therefore caused and continues to cause economic harm to
 17   Plaintiff and Class Members.
 18          89.   These representations by Defendant is therefore an “unlawful”
 19   business practice or act under Business and Professions Code Section 17200 et
 20   seq.
 21          90.   Defendant has thus engaged in unlawful, unfair, and fraudulent
 22   business acts entitling Plaintiff and Class Members to judgment and equitable
 23   relief against Defendant, as set forth in the Prayer for Relief. Additionally,
 24   pursuant to Business and Professions Code section 17203, Plaintiff and Class
 25   Members seek an order requiring Defendant to immediately cease such acts of
 26   unlawful, unfair, and fraudulent business practices and requiring Defendant to
 27   correct its actions.
 28


                                               Page 15
                                  CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 17 of 18 Page ID #:17




  1

  2                                     MISCELLANEOUS
  3             91.   Plaintiff and Class Members allege that they have fully complied with
  4   all contractual and other legal obligations and fully complied with all conditions
  5   precedent to bringing this action or that all such obligations or conditions are
  6   excused.
  7                               REQUEST FOR JURY TRIAL
  8             92.   Plaintiff requests a trial by jury as to all claims so triable.
  9                                   PRAYER FOR RELIEF
 10             93.   Plaintiff, on behalf of herself and the Class, requests the following
 11   relief:
 12                   (a)   An order certifying the Class and appointing Plaintiff as
 13                         Representative of the Class;
 14                   (b)   An order certifying the undersigned counsel as Class Counsel;
 15                   (c)   An order requiring Defendant at its own cost, to notify all Class
 16                         Members of the unlawful and deceptive conduct herein;
 17                   (d)   An order requiring Defendant to engage in corrective
 18                         advertising regarding the conduct discussed above;
 19                   (e)   Actual damages suffered by Plaintiff and Class Members as
 20                         applicable or full restitution of all funds acquired from Plaintiff
 21                         and Class Members from the sale of misbranded Class Products
 22                         during the relevant class period;
 23                   (f)   Punitive damages, as allowable, in an amount determined by
 24                         the Court or jury;
 25                   (g)   All reasonable and necessary attorneys’ fees and costs provided
 26                         by statute, common law or the Court’s inherent power;
 27                   (h)   Pre- and post-judgment interest; and
 28


                                                   Page 16
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-01138-DOC-DFM Document 1 Filed 06/30/21 Page 18 of 18 Page ID #:18




  1               (i)   All other relief, general or special, legal and equitable, to which
  2                     Plaintiff and Class Members may be justly entitled as deemed
  3                     by the Court.
  4

  5
      Dated: June 30, 2021           Respectfully submitted,

  6                                  LAW OFFICES OF TODD M. FRIEDMAN, PC
  7

  8                                      By: /s Todd M. Friedman
  9                                          TODD M. FRIEDMAN, ESQ.
 10                                          Attorney for Plaintiff ROBERT WILSON

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                             Page 17
                                CLASS ACTION COMPLAINT
